Citation Nr: 0915661	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO. 06-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation benefits for Hepatitis C under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1962 until 
December 1964. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. The matter has since been transferred to 
the jurisdiction of the RO in Atlanta, Georgia.  The Veteran 
was provided a hearing before the undersigned Veterans Law 
Judge in August 2008.

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellant and his representative in a March 11, 
2009 letter of the additional evidence, and provided an 
opportunity to respond.  The Veteran submitted an additional 
statement in March 2009 and waived RO consideration of that 
evidence.  The representative also provided a letter dated 
March 27, 2009 indicating that the Veteran had no further 
evidence to submit and wished to waive the remainder of his 
60 days.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 1967 the Veteran underwent a tonsillectomy and 
associated blood transfusion at a VA medical facility.

2.  The medical evidence of record shows that the Veteran did 
not contract Hepatitis C as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for Hepatitis C have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2004, which fully 
addressed all the notice elements.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Although the letter was sent after the initial adjudication 
of the claim, any timing error is found to be non-prejudicial 
as the claim was readjudicated in a January 2006 Statement of 
the Case.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal. However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment and operation records, including a copy 
of his consent form. He has submitted statements and was 
provided a hearing at the RO in July 2004. The Board further 
notes that a medical expert opinion was also provided, which 
was received in March 2009.  

The Veteran's representative, in a March 2009 Informal 
Hearing Presentation, argued that the Board obtain an opinion 
by an infectious disease specialist on the likelihood of the 
Veteran being infected with Hepatitis C due to the 1967 
transfusion.  However, the question at issue is whether the 
care received by the Veteran was such that it proximately 
caused additional disability due to carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA, or was an event not 
reasonably foreseeable.  As the evidence of record indicates 
that to not be the case, an opinion as to whether the Veteran 
actually received Hepatitis C from a blood transfusion is not 
reached and a further VA medical opinion is not necessary as 
to that issue.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
The Veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 2003. Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result of" 
VA hospital care, medical or surgical treatment, or 
examination), is not applicable. The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997, is the applicable 
statute in this case. The revised version of the law requires 
that the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable. 

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; (B) an event not 
reasonably foreseeable.

Merits of the Claim
 
The Veteran has contended that he developed Hepatitis C after 
a tonsillectomy performed at a VA medical center (VAMC), as 
indicated in his January 2003 claim.  
He maintains that he should be compensated for his additional 
disability, in the form of Hepatitis C, which he claims is 
due to his VA treatment.

VA medical records indicate that the Veteran received a 
tonsillectomy in June 1967.  A June 9, 1967 VA hospital 
summary noted that the excision of tonsils occurred on that 
day, with no complications.  The note further stated that 
post-operatively, the Veteran continued to bleed from the 
tonsillar fossa.  A pack was sutured into the left tonsillar 
fossa and he received a unit of whole blood to replace loss.  
The packing was removed and no further bleeding was seen.  He 
was discharged on June 14, 1967 to the ENT clinic.  A March 
14, 1968, VA hospital summary indicated that the Veteran had 
infectious hepatitis.  It also reported that the Veteran had 
previously had cellulitis of the right arm in January 1968, 
following a self-injection of methadrine.  

Both VA and private medical records generally indicate that 
the Veteran has been diagnosed with, and treated for, 
Hepatitis C. The Veteran's private medical doctor, T.K.M., 
D.O., provided a November 2005 letter reporting that he had 
reviewed records indicating that the Veteran received a whole 
blood transfusion during a tonsillectomy surgery in June 
1967, as well as a report that the Veteran received 
outpatient care, which included the self-administration of 
Methadrine using sterile pharmacy supplies. Dr. T.K.M. also 
noted that the Veteran denied any other exposure risk for 
Hepatitis at that point in time. Based on the documentation 
provided by the Veteran and his statements, Dr. T.K.M. found 
the Veteran's Hepatitis C was most likely the result of a 
contaminated blood transfusion, secondary to bleeding from 
the tonsillectomy.

The Veteran provided a statement from an attorney, R.J.P., 
P.C., to provide an opinion as to whether the Veteran's 
tonsillectomy treatment fell below the standard of care.  
R.J.P., P.C. cited an article from The Ear, Nose & Throat 
Journal, on the Evaluation of Post Tonsillectomy Bleeding in 
the Adult Population, noting that a transfusion is 
"distinctly unlikely" in tonsillectomy cases.  R.J.P., 
P.C., then concluded that there was a departure from the 
standard of care and that the bleeding should have been 
stopped so that a transfusion would not be necessary.  
R.J.P., P.C.,  further stated that the negligent failure to 
properly diagnose the extent of the bleeding led to the 
Veteran receiving tainted blood from the VA Hospital.  He 
also cited to Dr. T.K.M. to indicate that the proximate cause 
of the Veteran's Hepatitis C was his post-tonsillectomy blood 
transfusion.  R.J.P., P.C., concluded by finding that had the 
Veteran been diagnosed properly and had prompt treatment 
provided by the VA Hospital, in all reasonable medical 
probability no transfusion would have been necessary and the 
Veteran would not have negligently contracted Hepatitis C.  

A Veterans Health Administration (VHA) medical opinion was 
received on March 2, 2009, from an otolaryngologist, Dr. 
K.N., and included a review of the Veteran's claims file.  
Dr. K.N. found the Veteran to have undergone a bilateral 
tonsillectomy under local anesthesia in June 1967, which was 
a common practice at that time.  The Veteran subsequently had 
a post-tonsillectomy hemorrhage (on one side), which was a 
well-known complication.  The examiner found the treatment 
received by the Veteran to be reasonable, since the bleeding 
appeared to be under control with conservative measures at 
the bedside, but that it then recurred.  When it became 
apparent that conservative treatment would not stop the 
bleeding, the Veteran was taken back to the operating room 
(OR) for treatment and the bleeding stopped.  The examiner 
found these measures to have been an adequate and appropriate 
and reasonable treatment for a well known complication of 
tonsillectomy.  The examiner further saw no evidence of 
negligence at the time of surgery or during the postoperative 
period.  

Dr. K.N. further found the need for a blood transfusion to 
not be reasonably foreseeable as a consequence of the surgery 
or post-operative care.  However, he further noted that the 
threshold for a blood transfusion is much higher now than it 
had been in 1967.  He reported that doctors currently try to 
avoid giving blood if at all possible, but that the need for 
a transfusion should be based on the prevailing practices of 
the times, which was different in 1967, and should be based 
on the level of monitoring and intervention available to 
physicians at the time.  

Based on a review of the record, the Board finds that 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Hepatitis C caused by a blood transfusion 
following the Veteran's treatment surrounding his June 1967 
tonsillectomy, is not warranted. The record does not indicate 
that treatment surrounding the tonsillectomy resulted in an 
additional disability that was caused by the carelessness, 
negligence, a lack of proper skill, an error in judgment, or 
a similar instance of fault on the part of VA medical 
providers, or an event not reasonably foreseeable, such that 
the provisions of 38 U.S.C.A. § 1151 would be implicated.

The Board recognizes that the record contains competing 
medical opinions as to the quality of the Veteran's 
tonsillectomy treatment.  The Board must thus determine how 
much weight to afford the opposing opinions.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh 
one medical professional's opinion over another, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior evidence.  Id. at 470-71.  ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusions that the physician reaches.").

Dr. K.N. reviewed relevant medical records and found the 
Veteran's treatment to have been appropriate and reasonable 
in regards to his surgery and post-surgery treatment to stop 
the post-tonsillectomy hemorrhage, a well known complication.  

Furthermore, although Dr. K.N. notes that the need for a 
blood transfusion would not be reasonably foreseeable as a 
consequence of surgery or post-operative care, he clarified 
that that opinion was based on the fact that the threshold 
for blood transfusions is much higher today than it was in 
1967.  He reported that currently, doctors try to avoid 
giving blood if at all possible; however, the prevailing 
practices of the time, based on the level of monitoring and 
intervention available to physicians at that time should be 
deferred to in making a determination on the need for a blood 
transfusion.  

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of the merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

Although Dr. T.K.M. provided positive medical opinion 
evidence linking the Veteran's Hepatitis C to his 
tonsillectomy; however, his opinion also notably relied on 
verbal evidence provided by the Veteran that is contradicted 
by the medical evidence of record. Dr. T.K.M. based his 
opinion on the Veteran's denial of any other risk exposure to 
Hepatitis at the time of his tonsillectomy. However, the 
medical evidence repeatedly indicates that the Veteran was a 
recreational drug user prior to his tonsillectomy; the 
Veteran apparently did not report this information to Dr. 
T.K.M. for consideration in his opinion. For example, an 
April 1971 VA medical record noted that the Veteran reported 
being a drug addict since service, where he first began 
smoking pot and shortly thereafter became addicted to 
methamphetamine. He also reported intermittent heroin use 
since 1968.  

The Board finds the reports of drug use made by the Veteran 
in the years surrounding his tonsillectomy to be more 
indicative of his more recent assertions of having had no 
other risk factors for exposure to Hepatitis C.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran).  The medical evidence of record, made during the 
time frame in question, is more reliable, in the Board's 
view, than the Veteran's unsupported assertion of events now 
over many decades past, made in connection with a claim for 
benefits from the government.  See Cartright v.  Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the Veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).

Furthermore, Dr. T.K.M. provided no opinion as to the quality 
of care received by the Veteran in undergoing a tonsillectomy 
and the subsequent treatment he received from VA.  He did not 
provide an opinion as to whether the Veteran's medical care 
was careless, negligent, showed a lack of proper skill or 
error in judgment, or provide any kind of opinion as to the 
quality of care he received.  Dr. T.K.M.'s opinion is thus 
found to be of less probative value than the opinion of Dr. 
K.N. 

R.J.P., P.C., opined a departure from the standard of care 
occurred and that the bleeding should have been stopped so 
that a transfusion would not be necessary.  R.J.P., P.C., 
essentially argued that the Veteran had not been diagnosed 
properly and did not receive prompt treatment; otherwise he 
would not have needed a transfusion, which he claims to have 
been the cause of the Veteran's Hepatitis C.  

In contrast, Dr. K.N. indicated that he would defer to the 
determinations of the treating doctor, based on the 
prevailing practices of the time, in making the decision to 
perform a blood transfusion.  Such deference in conjunction 
with Dr. K.N.'s specific finding that there was no evidence 
of any negligence at the time of the surgery or during the 
postoperative period indicates that the Veteran's treatment 
was not careless or negligent, did not indicate a lack of 
proper skill or error in judgment, was not due to an instance 
of fault on the part of VA, and was an event not reasonably 
foreseeable.    

Furthermore, Dr. K.N.'s opinion is more probative, as it is 
the only opinion that was based on a complete review of the 
Veteran's claims file and is the most recent opinion.  Dr. 
K.N.'s opinion also provided an explanation of his 
consideration of the medical standards at the time of the 
tonsillectomy.  In contrast, Dr. T.K.M.'s opinion was based 
on the false assertion of the Veteran that he had no other 
exposure risk to Hepatitis C at the time of his operation and 
did not provide any opinion as to the quality of care 
received by the Veteran.  Additionally, as opposed to R.J.B., 
P.C. (who is not even a medical professional) and Dr. T.K.M., 
Dr. K.N. is a medical specialist in the field of 
otolaryngology.  The Board finds that Dr. K.N. is thus more 
familiar with the procedure and medical factors surrounding 
tonsillectomy treatment.  

Finally, R.J.B., P.C., appears to have relied on the findings 
of a medical article in making his determination that the 
need for a transfusion would be "distinctly unlikely."  He 
opined that the negligent failure to properly diagnose the 
extent of the bleeding led to the Veteran receiving tainted 
blood from the VA Hospital.  However, R.J.B., P.C., is not a 
medical professional.  He does not have the same amount of 
medical knowledge that a medical specialist, such as Dr. 
K.N., would have on medical treatment.  

Dr. K.N. specifically found no evidence of negligence at the 
time of surgery or during the postoperative period and found 
the Veteran to have received adequate, appropriate, and 
reasonable treatment for a well-known complication of 
tonsillectomy.  Dr. K.N. also had the most complete review of 
the evidence available, which included a review of the claims 
folder.  For all the reasons set forth above, the Board 
places a greater probative value on the opinion of Dr. K.N. 
than on the opinions of Dr. T.K.M. and R.J.B., P.C.  Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir. 1999).  

The only other evidence provided as to the Veteran's claim is 
his belief that he received improper care following his 
tonsillectomy, resulting in his contraction of Hepatitis C.  
Although the Veteran can provide testimony as to his own 
experiences and observations, the factual question of whether 
Hepatitis C can be attributed to his VA medical treatment and 
the quality of his treatment requires a medical expert. The 
Veteran is not competent to render such an opinion. Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992). 38 C.F.R. § 3.159. 
The Veteran does not have the requisite special medical 
knowledge necessary for such opinion evidence. 

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The Veteran's claim for compensation 
for Hepatitis C due to the Veteran's hospital care and/or 
surgery, pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied. 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Hepatitis C is denied. 


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


